

117 S2814 IS: Vital Medication Affordability Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2814IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for affordable access to insulin and epinephrine.1.Short titleThis Act may be cited as the Vital Medication Affordability Act.2.Access to affordable life-saving drugsSection 330(k)(3) of the Public Health Service Act (42 U.S.C. 254b(k)(3)) is amended—(1)in subparagraph (M), by striking ; and and inserting a semicolon;(2)by redesignating subparagraph (N) as subparagraph (O); and(3)by inserting after subparagraph (M) the following:(N)in the case of a center that participates in the drug discount program under section 340B, the center has established, written practices to make insulin and injectable epinephrine available at or below the discounted price paid by the center or subgrantee of the center under the drug discount program under section 340B (plus a minimal administration fee) to patients whose household income in equal to or less than 350 percent of the Federal poverty line and who—(i)have a cost-sharing requirement under a health insurance plan for insulin or injectable epinephrine under which the patient out-of-pocket share is more than 20 percent of the total amount charged by the center for such insulin or epinephrine;(ii)have a high unmet deductible under a health insurance plan; or(iii)have no health insurance; and.